PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mitchell, William, H.
Application No. 16/190,197
Filed: 14 Nov 2018
For: User Driven Feedback Mechanism for Personalized Recipe Changes for Beverages

:
:
:	NOTICE VACATING PETITION
:
:
:


The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on December 13, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was mailed August 23, 2021, to pay the issue fee no later than November 23, 2021.    

■	A Notice Requiring Inventor’s Oath or Declaration, was mailed August 23, 2021, for failure to submit an inventor(s) oath or declaration, no later than the date on which the issue fee is paid.

■	A Notice of Abandonment was mailed on December 8, 2021, for failure to timely pay the issue fee and for failure to timely submit an inventor’s oath or declaration.

■	On December 13, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on December 13, 2021.  The petition was accompanied by the issue fee payment of $600 and the petition fee of ($1,050).

However, the applicant failed to submit a proper oath or declaration or substitute statement in lieu of an inventor’s oath or declaration for the inventor in this application.  The substitute statement in lieu of an inventor’s oath or declaration filed on December 13, 2021 is unacceptable.  The statement was not signed by the applicant of record.    
 
In view of the above, the petition automatically granted by EFS on December 13, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)


Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  




/KIMBERLY A INABINET/Paralegal Specialist, OPET